Citation Nr: 1827950	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for left shin fracture.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for torn ligaments in the left leg. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 2011 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  There is no evidence of a current left shin fracture.

2.  There is no evidence of a current left knee disability.

3.  There is no evidence of residuals of torn ligaments in the left leg.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left shin fracture have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  The criteria for entitlement to service connection for torn ligaments in the left leg have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c) (2) (2017), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c) (1) (2017).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159 (c) (4) (2017).

The claims file contains the Veteran's available service treatment records and all available VA treatment records.  The Veteran failed to identify any private treatment records for any of the claimed disabilities.  

The Veteran was scheduled for a VA examination in June 2012 which he did not attend.  He later sent correspondence to VA stating that he had missed the appointment because he could not afford gas to travel to the VA facility.  See October 2012 Statement in Support of Claim.  Another VA examination was scheduled for February 2013.  He did not attend this examination and failed to provide evidence of good cause.  As this is an original claim, the decision below has been made based on the evidence of record.  38 C.F.R. § 3.655 (a), (b) (2017). 


Service Connection Claims

The Veteran claims entitlement to service connection for a left shin fracture, a left knee disability, and for residuals of torn ligaments in his left leg.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

The Board finds that the weight of the evidence is against the existence of current residuals of a left shin fracture, a current left knee disability, and residuals of torn ligaments in the Veteran's left leg.  

The Board acknowledges that the Veteran's service treatment records show that he complained of periodic pain in his left leg, bilateral knee pain, knee and shin splints, as well as knee locking and instability (knee unspecified).  However, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any left shin, knee, or leg disability in the years since service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In fact, the Veteran has made no assertions of left shin, knee, and/or leg symptomatology related to his service except as it relates to his claims for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, we are faced with nothing more than the Veteran's post-service claims for these disabilities.  The Veteran has not presented credible evidence of any post-service diagnoses relating to his left shin, left knee, and/or leg.  The Board finds that the preponderance of the evidence is against the claims for a left shin, left knee, and/or leg disability, and the claims must be denied.


ORDER

Entitlement to service connection for left shin fracture is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for torn ligaments in the left leg is denied. 


____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


